Name: Commission Regulation (EEC) No 2427/86 of 31 July 1986 amending Regulation (EEC) No 27/85 laying down detailed rules for the application of Council Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  public finance and budget policy
 Date Published: nan

 No L 210/36 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2427/86 of 31 July 1986 amending Regulation (EEC) No 27/85 laying down detailed rules for the application of Council Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2262/84 of 17 July 1984 laying down special measures in respect of olive oil ('), as amended by Regulation (EEC) No 3788/85 (2), and in particular Article 5 thereof, Whereas, Article 7 of Commission Regulation (EEC) No 27/85 (3), as amended by Regulation (EEC) No 3818/85 (4), fixes special procedures and time limits in order to allow the producer Member States to set up the control agencies for olive oil ; whereas detailed time limits should, in addi ­ tion, be fixed in the case of Spain and Portugal to ensure the setting up and functioning of these agencies as from the 1986/87 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 27/85 is hereby amended as follows : 1 . In paragraph 1 , the following second subparagraph is inserted : 'In the case of Spain and Portugal, the draft work schedule and the budget estimate for 1986/87 shall be forwarded to the Commission by those Member States not later than 31 August 1986.' 2. In paragraph 2, the following second subparagraph is added : ' In the case of Spain and Portugal, the work schedule and budget for 1986/87 shall be adopted by those Member States not later than 31 October 1986.' 3 . In paragraph 3 , the following second sentence is inserted : ' In the case of Spain and Portugal, this amount may be advanced by the Commission to those Member States after receiving the 1986/87 draft work schedule and budget estimate .' 4. Paragraph 4 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 208 , 3 . 8 . 1984, p. 11 . O OJ No L 367, 31 . 12. 1985, p. 1 . (3) OJ No L 4, 5 . 1 . 1985, p. 5 . ¥) OJ No L 368 , 31 . 12. 1985, p. 20.